Citation Nr: 1629401	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  05-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 
 
2.  Entitlement to service connection for an acquired psychiatric disorder other than the service-connected posttraumatic stress disorder (PTSD), to include paranoid schizophrenia. 
 
3.  Entitlement to a disability rating in excess of 30 percent PTSD.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969, and April 1980 to June 1980 in the United States Army, with service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2010, the Board, in pertinent part, remanded the claims for Hepatitis C and schizophrenia for further development.  At that time, the claim for schizophrenia was characterized as an application to reopen.  The claim involving PTSD was not yet in appellate status.

In December 2015, the Board reopened the claim for schizophrenia, and remanded the matter, on the merits, for further development.  The Board also remanded the claims for Hepatitis C and PTSD for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2010, the Board remanded the claim for service connection for Hepatitis C, and the application to reopen the claim for schizophrenia, in order to comply with the Veteran's April 2010 request for a hearing.

A hearing was scheduled for August 2015, but prior to that date, the Veteran and his representative properly withdrew his request in accordance with 38 C.F.R. § 20.704(e) (2015).  In December 2015, the Board noted this withdrawal, and proceeded with adjudication of other claims on appeal.  The claims captioned on the title page were remanded for further development.

In March 2016, the RO issued a supplemental statement of the case (SSOC).  On March 28, 2016 the RO issued a VA Form 8, Certification of Appeal, and on March 30, 2016, the RO sent the Veteran a letter notifying him that the appellate record had been transferred to the Board.   Within 90 days of that letter, in May 2016, the Veteran submitted a VA Form 9 in response to the SSOC, in which he requested a Board hearing at his local VA office.  This request was timely and in compliance with 38 C.F.R. § 20.1304(a) (2015).

Pursuant to 38 C.F.R. § 20.700(e) (2015), an appellant may request and be scheduled for such an in-person or video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  As the Veteran has not yet been afforded a Board hearing for this appeal, the claims must be remanded for this purpose.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO for the claims on appeal.  Appropriate notification must be given to the Veteran and the notice must be documented and associated with his claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case must be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




